Exhibit 10.1

SECOND AMENDMENT TO REVOLVING

CREDIT LOAN AND SECURITY AGREEMENT

This Second Amendment to Revolving Credit Loan and Security Agreement (the
“Second Amendment”) is executed on this 4th day of May, 2011, between FIFTH
THIRD BANK, an Ohio banking corporation, having a mailing address of 201 East
Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the “Bank”) and ODYSSEY
MARINE EXPLORATION, INC., a Nevada corporation authorized to do business in
Florida, having its principal place of business at 5215 West Laurel Street,
Tampa, Florida 33607 (the “Borrower”), and amends and modifies that certain
Revolving Credit Loan and Security Agreement dated February 8, 2008, as
previously amended by First Amendment dated April 23, 2010 (collectively the
“Loan Agreement”), as follows:

1. Terms. All of the capitalized terms in this Second Amendment shall have the
meanings as defined in the Loan Agreement.

2. Term Loan Renewal. The Bank has renewed the revolving credit Loan to Borrower
in the form of a term loan in the amount of $5,000,000.00 (the “Term Renewal
Loan”), as evidenced by a Renewal Term Promissory Note dated effective April 23,
2011 (the “Renewal Term Note”). The revolving feature of the Loan has been
terminated and any principal repaid shall not be available to re-borrow by the
Borrower.

3. Loan and Note. The term “Loan” under the Loan Agreement is hereby modified to
reference the revised amount due under the Renewal Term Loan and the term “Note”
under the Loan Agreement is hereby modified to refer to the terms of the Renewal
Term Note.

4. Maintenance of Collateral Value. During the term of the Loan, Borrower shall
maintain a minimum Collateral value of not less than the rolling 12 month
wholesale average value of the Eligible Inventory (coins) at a 40% advance rate.
Eligible Inventory is defined as all inventory and proceeds therefrom, owned by
Borrower and held by the Custodian, excluding all (a) inventory used for display
or demonstration purposes and (b) Inventory on consignment with vendors of the
Borrower. If the total Collateral value falls below the outstanding principal on
the Note, then an immediate pay down is required against the outstanding
principal to bring the Loan back into compliance.

5. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Loan Documents, and any other documents or instruments recited
herein or executed with respect thereto directly or indirectly, are true and
correct as of the date hereof and that Borrower is not in default of any of the
foregoing nor aware of any default with respect thereto, and that Borrower has
no defenses or rights of offset with respect to any indebtedness to the Bank.
Borrower hereby releases the Bank from any cause of action against it existing
as of the date of execution hereof. The rights and defenses being waived and
released hereunder include without limitation any claim or defense based on the
Bank having charged or collected interest at a rate greater than that allowed to
be contracted for by applicable law as changed from time to time,



--------------------------------------------------------------------------------

provided, however, in no event shall such waiver and release be deemed to change
or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

6. Consent and Waiver. Borrower hereby consents to the foregoing and agree that
the execution of this Second Amendment shall in no manner or way whatsoever
impair or otherwise adversely affect Borrower’s liability to the Bank under the
Loan Documents or any other instrument set forth in the Recitals or herein, all
as modified by this Second Amendment.

7. Cross Document Default. Any default under the terms and conditions of this
Second Amendment or of any instrument set forth herein or contemplated by this
Second Amendment shall be and is a default under every other instrument set
forth herein or contemplated by this Second Amendment.

8. Ratification. Except as modified by this Second Amendment, Borrower hereby
ratifies and confirms the continued validity and viability of all terms,
conditions and obligations set forth in the Loan Documents and all other
instruments executed in connection with this Second Amendment, all as modified
by this Second Amendment.

9. Severability. Whenever possible, each provision of this Second Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity only, without invalidating the remainder of such
provision or of the remaining provisions of this Second Amendment.

10. Florida Contract. This Second Amendment shall be deemed a Florida contract
and shall be construed according to the laws of the State of Florida, regardless
of whether this Second Amendment is executed by certain of the parties hereto in
other states.

11. Time. Time is of the essence of this Second Amendment.

12. Binding Effect and Modification. This Second Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Second Amendment.

13. Waiver of Jury Trial. The parties to this Second Amendment hereby
irrevocably waive their respective rights to trial by jury in any and all
actions arising out of the terms of this Second Amendment.

 

2



--------------------------------------------------------------------------------

14. Conflict. As to any conflict between the terms of the Loan Agreement and the
terms of this Second Amendment, the terms of this Second Amendment shall
supersede and control over such other terms.

15. Execution in Counterparts. This Second Amendment may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument, and in making proof of this
Second Amendment it shall not be necessary to produce or account for more than
one such counterpart.

16. Other Terms. Except as specifically modified and amended by the terms set
forth in this Second Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

Entered into as of the day and year first above written.

 

WITNESSES:     “BORROWER”     ODYSSEY MARINE EXPLORATION, INC.,     a Nevada
corporation

 

    By:  

        /s/ Michael Holmes

Signature of Witness       Michael Holmes,

 

      as its Chief Financial Officer Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           “BANK”     FIFTH THIRD BANK,    
an Ohio banking corporation

 

    By:  

        /s/ Julio C. Ramirez Jr.

Signature of Witness       Julio C. Ramirez, Jr.,

 

      as its Senior Vice President Print or type name of Witness      

 

      Signature of Witness      

(CORPORATE SEAL)

 

      Print or type name of Witness      

 

3



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this              day of
May, 2011, by Michael Holmes, as Chief Financial Officer of ODYSSEY MARINE
EXPLORATION, INC., a Nevada corporation, on behalf of the corporation.

 

    Personally known     

 

    Florida Driver’s License      Notary Public     Other Identification
Produced       

 

      

 

 

 

       Print or type name of Notary          (SEAL)

STATE OF FLORIDA

COUNTY OF PINELLAS

The foregoing instrument was acknowledged before me this              day of
May, 2011, by Julio C. Ramirez, Jr., as Senior Vice President of FIFTH THIRD
BANK, an Ohio banking corporation, on behalf of the Bank.

 

    Personally known     

 

    Florida Driver’s License      Notary Public     Other Identification
Produced       

 

      

 

 

 

       Print or type name of Notary          (SEAL)

 

4